Bergan, P. J. (dissenting).
On October 6, 1954 claimants through their agent contracted to buy 49 acres of unimproved land for a little over $171,000 at $3,500 an acre, title passing to claimants on December 1, 1954. Within a month the State appropriated 34.1 acres of this unimproved land.
An award of $557,365 has been made. This amount, which is over 300% more for 34.1 acres than claimants paid within a few weeks for 49 acres is in our judgment grossly excessive. The award reaches these huge proportions because claimants intended to erect improvements on the land; had obtained a zoning change; *339and had entered into contractual arrangements with a third party for the ultimate rental of the projected improvements.
But there were no improvements on this land when the State appropriated it. To treat a plan to put up a building as a building that has been put up; and then to capitalize the rent reserved in the lease as though the building had been put up and occupied and the lease had successfully run its full course to the end, seems an unrealistic approach to a proper award in condemnation.
Indeed, it charges to the public authority condemning land an obligation to carry out a projected commercial enterprise on the land to a successful termination with no risk, no effort, and no investment by the claimants. A party is entitled to “ just compensation” but this is for the land taken and its improvements. Just compensation requires a consideration of the value of land as it may be affected by potential growth under favorable circumstances; but it ought not to include as completed improvements the mere intention and purpose of the owners to improve the land.
An improvement is a physical entity and not a contract; and in these circumstances a “ lease ” to use land in the future after it has been actually improved does not spell out an “ improvement ”. All this is still merely the intention of private parties to do something with land in the future which they had not done in the present.
No case in New York has gone as far as this. The decision in Mattydale Shopping Center v. State of New York (303 N. Y. 974, revg. 279 App. Div. 704) was essentially a fact evaluation by the Court of Appeals in one of the rare situations when on successive reversals a question of fact comes to that court. The court held, merely, that the Appellate Division decision was not in accordance with the weight of evidence. It cannot be read to sanction as a matter of law the right of owners of unimproved land in all cases to recover as 11 improvements ’ ’ in the full value of what they expect to put on the land in the future.
Moreover, the theory by which the capitalization of this projected improvement was treated by the Court of Claims as though it had been actually carried out and the use of this as a measure of damage was disapproved in the opinion in St. Agnes Cemetery v. State of New York (3 N Y 2d 37, 45).
The judgment should be modified to allow claimants $257,615.
Gibson and IIerlihy, JJ., concur with Coon, J.; Bergan, P. J., dissents and votes to modify the judgment in an opinion in which Reynolds, J., concurs.
Judgment affirmed, without costs.